Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “wherein at least one of the plurality of elastic pieces has a shape that at least one of the other of the plurality of elastic pieces, so as to have a different elasticity, thereby configurating the elastic control component” is grammatically incorrect.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “wherein, wherein” in line 8 and continues on line 9 is grammatically incorrect. 
Claim 1 is objected to because of the following informalities by reciting, “ wherein at least one of the plurality of elastic pieces has a shape that at least one of the other of the plurality of elastic pieces, so as to have a different elasticity, thereby configuring the elastic control component, when clamped between the plurality of elastic pieces and the top abutting stop portions and in response to vibration encountered in an assembled state, to exhibit an amplitude or vibration period in a vertical direction, of the at least one elastic piece that is different from a comparable amplitude or vibration period exhibited in the at least one other elastic piece, in response to vehicle vibration in the vertical direction, thereby suppressing a vertical acceleration peak of the electronic control 
Claim 1 is objected to because of the following informalities by reciting, “when projected in a vertical direction relative to a plane orthogonal to the vertical direction, at corners of a substantially rectangular shape on the plane of projection, and on the plane of projection” which fails to conform with current U.S. practice. Claim 1 appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
	Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses that the  plurality of elastic pieces of this invention are provided such that one or more of a plate thickness, a plate width, a plate length, and a shape of at least one elastic piece are different from those of other elastic pieces, whereby the elastic pieces 
can have different pressing reaction forces however, Claim 7 recites, a plurality of elastic pieces that are the same, all in plate width, plate thickness, plate length, and shape therefore introducing new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 (claims 2-4 are rejected as based on being dependent on rejected claim 1 unless otherwise indicated) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the elastic control component" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the top abutting stop portions" in line 12.  There is insufficient antecedent basis for this limitation in the claim. “top” should be deleted. 
	Claim 1 recites “the elastic pieces” in line 3. The examiner can not determine if “the elastic pieces” is referring to “the plurality of elastic pieces”, “the at least one elastic piece” or “the at least one other elastic piece” or both “the at least one elastic piece” and “the at least one other elastic piece” therefore the claim is indefinite and unclear. 
	Claim 1 recites “either of the other elastic pieces” has insufficient antecedent base because “either” implies there is more than “at least one other elastic piece” which is the only limitation that has antecedent basis as found in claim 1, line 15 therefore the “either of the other elastic pieces” is indefinite and unclear. 
Claim 6 recites the limitation " the plane of projection" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for securely attaching the electronic control component bracket to the vehicle body panel in claim 8 and means for securely retaining the electronic control component in claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomes 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected, as best understood, under 35 U.S.C. 102 (a) (1)as being anticipated by JP2006220171 (hereinafter JP171). JP171 discloses an electronic control component bracket for assembling an electronic control component to a vehicle body side, the electronic control component bracket (both 1, left and right element 1) comprising: a bottom portion (10a) that is to be disposed on a lower surface side of the electronic control component, and on which a plurality of elastic pieces (11) that are the same, all in plate width, plate thickness, plate length, and shape, configured to press the lower surface upward are provided; and 4abutting stop portions (22) configured to abut, from above, against the electronic control component that is pressed upward, wherein, pressing positions of the plurality of elastic pieces at which the elastic pieces press the lower surface of the electronic control component are arranged such that, when projected in a vertical direction relative to a plane orthogonal to the vertical direction, the plurality of elastic pieces do not have rotational symmetry and line symmetry on the plane of projection.  
[AltContent: textbox (abutting stop portion (22))][AltContent: textbox (elastic pieces (11))][AltContent: textbox (electronic control component bracket (1))]                                    
    PNG
    media_image1.png
    373
    375
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    313
    388
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[AltContent: textbox (abutting stop portion (22))][AltContent: textbox (elastic pieces (11))]                                    
    PNG
    media_image1.png
    373
    375
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    388
    media_image2.png
    Greyscale

JP171 discloses all of the limitations of the claimed invention except for at least one of the plurality of elastic pieces has a shape that at least one of the other of the plurality of elastic pieces, so as to have a different elasticity; the plurality of  elastic pieces are provided such that at least one elastic piece has a larger pressing reaction force for pressing the lower surface than either of the other elastic pieces; the first two elastic pieces are set to be different from the second two elastic pieces; and wherein a first of the at least three elastic pieces as a dimension that is different than a corresponding dimension of at least two other of the at least three elastic pieces. Niemann discloses that it is known to have a plurality of elastic pieces (129 and 127, 123, 125) wherein one of the plurality of elastic pieces (129) has a shape that at least one of the other of the plurality of elastic pieces (125, 123, 127), so as to have a different elasticity, thereby configuring the elastic control component; wherein: the plurality of  elastic pieces are provided such that at least one elastic piece has a larger pressing reaction force for pressing the lower surface than either of the other elastic pieces; one or both of an amplitude and a vibration period, in a vertical direction, of the first two elastic pieces are set to be different from the second two elastic pieces; and wherein a first of the at least three elastic pieces (129) as a dimension that is different 
                     
    PNG
    media_image3.png
    509
    630
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JP171 to have at least one of the plurality of elastic pieces has a shape that at least one of the other of the plurality of elastic pieces, so as to have a different elasticity, thereby configuring the elastic control component; wherein: the plurality of elastic pieces are provided such that at least one elastic piece has a larger pressing reaction force for pressing the lower surface than either of the other elastic pieces; one or both of an amplitude and a vibration period, in a vertical direction, of the first two elastic pieces are set to be different from the second two elastic pieces; and wherein a first of the at least three elastic pieces as a dimension that is different than a corresponding dimension of at least two other of the at least three elastic pieces as taught by Niemann for the purpose of providing a better or more stable resistance to the component during insertion and subsequent removal wherein resistance by the smaller elastic piece is smaller than the resistance by the larger elastic piece resulting in providing sufficient constant force to the component to hold the component firmly in place in the component holder and resist damaging vibration forces 

Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that JP171 in view of Niemann in combination does not teach the applicant’s claimed invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that JP171 in view of Nieman does not disclose the applicant’s claimed invention. The disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973); In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966).  Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference.  In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968); In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  In addition, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references therefore modifying JP171 in view of Nieman would lead one having ordinary skill in the art when changing the shape/size of one or two of the elastic pieces to be incorporated into JP171 as taught by Nieman the modification would result in a structure allowing the vibration of the electronic control 
component with respect to the electronic control component bracket, and forming at least one of  the plurality of elastic pieces has a shape that at least one of the other of the plurality of elastic pieces, so as to have a different elasticity, thereby configuring the elastic control component, when clamped between the plurality of elastic pieces and the In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631